Citation Nr: 0934941	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Dominic A. Starr, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1943 to July 1945.  He died in May 2005.  The 
appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina which denied entitlement to 
the benefits currently sought on appeal.

Under VA regulation, agents and attorneys who commence 
representation on or after June 23, 2008, must file an 
application for accreditation with VA's Office of General 
Counsel (OGC) and receive notice of accreditation before 
providing representation.  These accreditation requirements 
also apply to attorneys or agents who provide representation 
in claims in which a Notice of Disagreement was filed after 
June 23, 2008, even if the representation began before that 
date.  38 C.F.R. 
§ 14.629(b) (2008).  However, as this appeal is based on a 
claim filed in June 2005, in which the Notice of Disagreement 
was filed in March 2007, the new regulations do not apply and 
authorization for representation is governed by 38 C.F.R. 
§§ 14.629, 14.631 (2007).  

As reflected in correspondence dated in August 2009, the 
appellant has designated an attorney who is not accredited to 
represent claimants before VA to represent her in this 
appeal.  There is a signed writing of record on the 
attorney's letterhead that states the attorney is authorized 
to represent the claimant.  38 C.F.R. § 14.631(b) (2007).  In 
addition, this attorney is authorized to represent this 
appellant on a one-time only basis for which no compensation 
will be charged or paid pursuant to 38 C.F.R. § 14.630; the 
proper documentation is of record in accordance with this 
regulation.  

At the time of the appellant's personal hearing before the 
undersigned in July 2009, the appellant's representative 
raised the issue of clear and unmistakable error (CUE) in a 
May 1999 rating decision regarding the April 1996 date of 
entitlement established for the Veteran's total disability 
evaluation based upon individual unemployability (TDIU).  The 
appellant asserts that the evidence of record establishes 
that the proper effective date for TDIU should be prior to 
May 21, 1995, such that at the time of his death, the Veteran 
would have had a total disability rating for a continuous 
period of at least 10 years immediately preceding his death.  
This claim has not been adjudicated by the RO in the first 
instance, and is not currently perfected for adjudication by 
the Board, but the outcome of this claim has a direct bearing 
on the threshold determination at hand in the claim of 
entitlement to DIC benefits under § 1318.  

As such, the claim regarding CUE in the RO's May 1999 rating 
decision is hereby referred back to the RO for appropriate 
disposition.  If the Regional Office's determination is 
unfavorable to the appellant, the appellant submits a timely 
notice of disagreement, and subsequent to the issuance of a 
Statement of the Case, the appellant perfects her appeal of 
the CUE claim by submitting a VA Form 9 or equivalent 
writing, the Board would address a perfected appeal of this 
issue at that time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issues of 
entitlement to service connection for the cause of the 
Veteran's death and DIC under 38 U.S.C.A. § 1318 are ready 
for appellate adjudication.  See 38 C.F.R. § 19.9 (2008).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claims so that she is 
afforded every possible consideration.

Initially, the Board notes that the issue of entitlement to 
DIC under 38 U.S.C.A. § 1318 is inextricably intertwined with 
the issue of CUE in the May 1999 rating decision, as 
discussed in the introduction section above and referred back 
to the Regional Office for initial adjudication.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered).  
Specifically, the outcome of the CUE claim may affect the 
effective date for the grant of TDIU, which may, in turn, 
establish entitlement to DIC under 38 U.S.C.A. § 1318.  See 
38 C.F.R. § 3.22 (2008).  On this basis, a decision on the 
§ 1318 claim may not be rendered until the CUE claim is 
adjudicated.  

In a September 2005 personal statement, the appellant 
indicated that the Veteran received disability benefits from 
the Social Security Administration (SSA) for many years prior 
to his death, records of which are not included in the claims 
file.  VA has a duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documents upon which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  The Veteran's SSA medical 
records must be requested.

In addition, adequate notice under 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2009), 38 C.F.R. § 3.159 (2008), and relevant 
case law has not been provided as it pertains to the DIC 
claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Notify the appellant of the 
information and evidence needed to 
establish service connection for the 
cause of the Veteran's death, pursuant 
to the holding in Hupp, supra.  This 
notice must include, in particular, an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected. 

2.  Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for SSA disability 
benefits.  

3.  Prior to readjudication of the 
claim of entitlement to DIC under 
§ 1318, the RO must adjudicate the 
inextricably intertwined issue of CUE 
in the May 1999 rating decision, as 
referred to the RO above, regarding the 
proper effective date for the grant of 
TDIU.

4.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the appellant, 
she and her representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
appellant and her representative must 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


